Co won Duan F&F WY NYO —

mmo who NY NY NO NO NO NO NO ww me mm im ime leet
So NON NW ee wWDe NY S|§ OO ON DOO WNW ee YW LPO —S& CO

VADIM YEREMENKO, ESQ. (State Bar No.269804)

vadimy@mamlaw.net

IMRAN A. RAHMAN, ESQ. (State Bar No. 308148)

irahman@mamlaw.net JS-6
ALEX K. HADJIAN, ESQ. (State Bar No. 327534) -
ahadiian(@mamlaw.net

MANCI ASSOCIATES

A Professional Law Corporation

15303 Ventura Boulevard, Suite 600

Sherman Oaks, CA 91403

peu, (O18 783-5757
Fax: (818)783-7710

Attorneys for Plaintiff Lavaije Edwards

     
 

JAMES T. CONLEY, SBN 224174
ames.conlev@ooletree.com

sy BS pw ww ew rk

J im ( re. 305252

Hill schubert@ogletree.com
gletree, Deakins, Nash,

Smoak & Stewart, P.C.

500 Capitol Mall, Suite 2500
Sacramento, CA 95814

Telephone: 916-840-3150
Facsimile: 916-840-3159

 
  

Attorneys for Defendant WALMART INC.

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

LAVAIJE EDWARDS, Case No. 2:20-cv-06746-RGK-

a JCx
Plaintiff,
poustened for all purposes to the
VS. on. R.

an Gary Klausner, Courtroom
WALMART INC.; and DOES | through
100, Inclusive, Oa ORDER FOR
ISMISSAL WITH PREJUDICE
Defendants

 

///
I//

]

 

[PROPOSED] ORDER FOR DISMISSAL WITH PREJUDICE

ICase 2:20-cv-06746-RGK-JC Document 22 Filed 04/06/21 Page 1o0f2 Page ID #:184

 
vA & Ww WN

Co Se IN DD

10
ll
12
13
14
15
16
17
18
19

21
22
23
24
25
26
27
28

Case 2:20-cv-06746-RGK-JC Document 22 Filed 04/06/21 Page 2of2 Page ID #:184

[PROPOSED] ORDER

GOOD CAUSE APPEARING THEREFOR,
IT IS ORDERED that the above-entitled action is dismissed with prejudice.

Dated: April 6 , 2021 I9 Rastann
UNITED STATES DISTRICT JUDGE

2

 

 

[PROPOSED] ORDER FOR DISMISSAL WITH PREJUDICE
